37 F.3d 1494NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ceferina Gayo HESS, Plaintiff Appellant,v.LANDER COLLEGE, a/k/a Lander University, Defendant Appellee.
No. 93-2325.
United States Court of Appeals, Fourth Circuit.
Submitted July 12, 1994Decided Oct. 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.  William M. Catoe, Jr., Magistrate Judge.  (CA-92-2339-8-3AK)
Ceferina Gayo Hess, Appellant Pro Se.
Vance J. Bettis, Linda Pearce Edwards, Gignilliat, Savitz & Bettis, Columbia, SC, for Appellee.
D.S.C.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order granting judgment in favor of the Defendant.  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the magistrate judge.  Hess v. Lander College, No. CA-92-2339-8-3AK (D.S.C. Sept. 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We grant Appellant's motion to supplement the record